Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “hold order information that shows a plurality of orders each including a delivery work and a pickup work, a site where the delivery work included in each of the plurality of orders is performed, and a site where the pickup work included in each of the plurality of orders is performed, and work time information that shows respective work time of the delivery work, the pickup work, and a delivery and pickup work in which the delivery work and the pickup work are regarded as one work, and the method includes: generating one or more transportation work order plans each showing a performing order of the delivery work and the pickup work included in the plurality of orders, setting the delivery work and the pickup work that are continuous at the same site as the delivery and pickup work in each of the one or more 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain method of organizing human activity under business relations. That is, other than reciting “by one or more processors” and “memory” nothing in the claim element precludes the steps from practically being performed by a human using a generic computer component. For example, “generating”, “setting”, “specifying”, and “including” in the context of this claim encompasses the user to manually determine a pickup and delivery orders to be processed and generating a transportation plans for the orders. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “a memory device” and a “server” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The limitations of the dependent claims 2-8 further describe the identified abstract idea. The generic computer component of claims 2-8 (processor and memory) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble et al., U.S. Patent Application Publication No. 2007/0038506 (referred to hereafter as Noble).
As to claims 1 and 9-10, Noble teaches a transportation planning apparatus, system and method comprising: 
a processor; and a memory, wherein the memory is configured to hold order information that shows a plurality of orders each including a delivery work and a pickup work, a site where the delivery work included in each of the plurality of orders is performed, and a site where the pickup work included in each of the plurality of orders is performed (para. 25-26), 
work time information that shows respective work time of the delivery work, the pickup work, and a delivery and pickup work in which the delivery work and the pickup work are regarded as one work (para. 25-26 and 79), 
the processor is configured to generate one or more transportation work order plans each showing a performing order of the delivery work and the pickup work included in the plurality of orders, set the delivery work and the pickup work that are continuous at the same site as the delivery and pickup work in each of the one or more transportation work order plans (para. 78), 

include the specified work time in work time of each of the transportation work order plans (para. 58 and 80).
As to claim 2, Noble teaches the transportation planning apparatus of claim 1.
Noble further teaches:
wherein for a delivery work and a pickup work that are included in the same order when the one or more transportation work order plans are generated, the processor determines the performing order so that the delivery work is performed after the pickup work (para. 58 and 80).
As to claim 3, Noble teaches the transportation planning apparatus of claim 1. 
Noble further teaches:
wherein the memory is configured to hold transportation machine information showing available transportation machines, and cost information showing a cost per unit time of each of the transportation machines, and the processor is configured to allocate the transportation machines shown in the transportation machine information to each of the plurality of orders when the one or more transportation work order plans are generated, calculate a cost for each of the one or more transportation work order plans based on work time of each of the one or more transportation work order plans and with reference to the cost information, select a transportation plan from the one or more transportation work 
As to claim 4, Noble teaches the transportation planning apparatus of claim 1. 
Noble further teaches:

wherein the memory holds transportation machine information showing available transportation machines and types of the transportation machines, the order information shows types of transportation machines available to perform each of the plurality of orders, and the processor is configured to allocate, to each of the plurality of orders, a transportation machine whose type is available to perform the corresponding orders with reference to the transportation machine information when the one or more transportation work order plans are generated (para. 74, 78, 80 and 83).
As to claim 5, Noble teaches the transportation planning apparatus of claim 4. 
Noble further teaches:
wherein the memory is configured to hold the work time information holding work time of each of the delivery work, the pickup work, and the delivery and pickup work in which the delivery work and the pickup work are regarded as one work for each combination of the sites and the types of the transportation machines, and the processor is configured to specify work time of the delivery work, the pickup work, the delivery and pickup work that are included in each of one or more the transportation work order plans based on a site where each work is performed and a type of a transportation machine allocated to each work and 
As to claim 6, Noble teaches the transportation planning apparatus of claim 1. 
Noble further teaches:
wherein the memory holds transportation machine information showing an available transportation machine, the order information shows a delivery quantity of a delivery work and a pickup quantity of a pickup work included in the plurality of orders, the work time shown in the work time information changes corresponding to a load quantity of the transportation machine at the time of performing a work, and the processor is configured to allocate a transportation machine to each of the plurality of orders with reference to the transportation machine information when the one or more transportation work order plans are generated, calculate a load quantity of a transportation machine allocated to a corresponding order at the time of separately performing the delivery work, the pickup work, and the delivery and pickup work that are included in the each of the one or more transportation work order plans based on the delivery quantity and the pickup quantity shown in the order information, and specify work time of the delivery work, the pickup work, and the delivery and pickup work that are included in each of the one or more transportation work order plans based on the calculated load quantity and with reference to the work time information (para. 78-81).
As to claim 7, Noble teaches the transportation planning apparatus of claim 1. 
Noble further teaches:

As to claim 8, Noble teaches the transportation planning apparatus of claim 7. 
Noble further teaches:
wherein the memory holds travel time information showing travel time between sites, and the processor is configured to specify travel time between different sites with reference to the work time information when two continuous works included in each of the one or more transportation work order plans are performed at the different sites, and determine a starting time point of each work in each of the transportation work order plans based on the travel time when the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ZEINA ELCHANTI/Examiner, Art Unit 3628